ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-066, concluding that STEVEN CHARLES FEINSTEIN of WEST CHESTER, PENNSYLVANIA, who was admitted to the bar of this State in 1991, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule 1:28-2(c), effective September 26, 2005, should be suspended from the practice of law for a period of one year for *340violating RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5) (failing to disclose to the tribunal a material fact knowing that the omission is reasonably certain to mislead the tribunal), RPC 4.1(a)(1) (in representing a client, knowingly making a false statement of material fact or law to a third person), RPC 5.5(a)(1) (practicing law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further determined that because respondent’s license to practice in the State has been administratively revoked, his readmission to the New Jersey Bar should be withheld for one year and that he should be barred from admission pro hac vice until the further Order of the Court;
And good cause appearing;
It is ORDERED that STEVEN CHARLES FEINSTEIN shall not appear pro hac vice in any New Jersey matter until further Order of this Court; and it is further
ORDERED that if STEVEN CHARLES FEINSTEIN applies for readmission to the bar of this State, his readmission shall be withheld for a period of one year; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall pay the basic administrative costs and actually-incurred disciplinary expenses in the prosecution of this matter as determined by the Disciplinary Review Board pursuant to in Rule 1:20-17.